USCA4 Appeal: 21-6377    Doc: 1           Filed: 03/16/2021   Pg: 1 of 1


                                                                      FILED: March 16, 2021

                            UNITED STATES COURT OF APPEALS
                                FOR THE FOURTH CIRCUIT

                                         ___________________

                                              No. 21-6377
                                         (1:10-cr-00411-TDS-1)
                                         ___________________

        UNITED STATES OF AMERICA

                     Plaintiff - Appellee

        v.

        BRUCE GREGORY HARRISON, III

                     Defendant - Appellant


        This case has been opened on appeal.

        Originating Court                           United States District Court for the
                                                    Middle District of North Carolina at
                                                    Greensboro
        Originating Case Number                     1:10-cr-00411-TDS-1
        Date notice of appeal filed in              03/15/2021
        originating court:
        Appellant(s)                                Bruce Gregory Harrison, III

        Appellate Case Number                       21-6377
        Case Manager                                Michael Radday
                                                    804-916-2702




               Case 1:10-cr-00411-TDS Document 186 Filed 03/16/21 Page 1 of 1
